Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims  1-18 are  pending.
Applicant elects without traverse  the claims of Group II, claims 1-4, 8-9  for examination. Applicants request is considered. Therefore  Claims  5-7 and 10-18 are withdrawn from examination. Therefore claims 1-9 are for examination.
Claim Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 

Claim 1 is drawn to drawn to a method comprising: collecting oxygen from an algal biofuel production process; and using the collected oxygen in an oxygen-requiring process that requires oxygen as a reactant in power plant.
Claims 1   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps and/or elements.  See MPEP § 2172.01.  The omitted steps and/or elements are:  method steps regarding how the oxygen is collected  from algal biofuel  producing system or bioreactor.  In other words, it is not clear  how collection of oxygen steps in the method are.  Further clarification and/or correction is requested. 
Claims  5, 8 are included in this rejection for the reasons similarly noted above for claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM Rejection - 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101781663B ( 2012).
CN101781663B teach  collecting oxygen from an algal biofuel production process; and using the collected oxygen in an oxygen-requiring process that requires oxygen ( see abstract), separated  and collect in tank and purified (see  claims 6-7)  and  summery of invention).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over  CN101781663B ( 2012) in view of  Becker et al. (US7740829); 

CN101781663B teach  collecting oxygen from an algal biofuel production process; and using the collected oxygen in an oxygen-requiring process that requires oxygen ( see abstract), separated  and collect in tank and purified (see  claims 6-7)  and  summery of invention).
Although CN101781663B  suggested use of the collected  oxygen in   medical use, metabolism in animal, combustion process steel making, hydrocarbon processing, etc. (see  second para of  Background section), did not especially teach  in syngas production.
Becker et al. (US7740829) disclose production and use  of syngas from oxygen and  hydrocarbon ( see abstract) and  para 14--16) as follows:
 
“(14) According to one aspect of the invention, there is provided a process for producing synthesis gas. In one embodiment, the process comprises flowing a hydrocarbon and water-containing gas across a first bed of solids to heat the gas. The heated gas is then flowed across at least one reforming zone or oxidation zone to form a synthesis gas. Preferably, the gas is flowed across at least one reforming zone and at least one oxidation zone. The reforming zone and the oxidation zone can be in any order, and there may be more than one reforming zone and/or oxidation zone if desired. In one embodiment, at least one reforming zone is upstream of at least one oxidation zone. In another, at least one reforming zone is downstream of at least one oxidation zone.
(15) In another embodiment, the hydrocarbon and water-containing gas is flowed across the first bed of solids and is contacted with an oxygen-containing gas to oxidize at least a portion of the hydrocarbon to form an oxidized gas. Optionally, prior to contacting the heated gas with the oxygen-containing gas, the heated gas is passed across a bed of reforming catalyst to form a reformed gas. Preferably, the oxidized gas is flowed across a bed of reforming catalyst to form a synthesis gas containing hydrocarbon, CO and CO.sub.2. More preferably, the synthesis gas is flowed across a second bed of solids to heat the second bed of solids.
(16) In another embodiment of the invention, a hydrocarbon and water-containing gas is flowed across a first bed of solids to heat the gas, and the heated gas is flowed across a bed of reforming catalyst to form a reformed gas containing hydrocarbon, CO and CO.sub.2. Preferably, the reformed gas is contacted with an oxygen-containing gas to oxidize at least a portion of the hydrocarbon in the reformed gas and form a synthesis gas. Still more preferably, the synthesis gas is flowed across a second bed of reforming catalyst to convert at least a portion of unconverted hydrocarbon in the synthesis gas to form additional CO and CO.sub.2. Ultimately, the synthesis gas from the second bed of reforming catalyst is flowed across a second bed of solids to heat the second bed of solids.”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at an method comprising: collecting oxygen from an algal biofuel production process; and using the collected oxygen in an oxygen-requiring process that requires oxygen as a reactant in PRODUCTION OF SYNGAS.  The motivation to do so is given by the prior art.  disclose a method for producing OXYGEN AND COLLECTING OXYGEN  FROM  ALGAL  BIOFUEL PRODUCTION AND  using said oxygen in the production of syngas  a useful industrial fuel. 

Conclusion
Claims  1-4, 8-9 are rejected.   No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD Y MEAH/Examiner, Art Unit 1652